On April 19, 1996, petitioner Charles E. Hill was disciplined by suspension for 2 years, effective October 16, 1995, the date of the report of the hearing panel of the Kansas Board for Discipline of Attorneys, and ordered to pay the costs and furnish proof of compliance with Supreme Court Rule 218 (1998 Kan. Ct. R. Annot. 246). In re Hill, 259 Kan. 877, 915 P.2d 49 (1996).
On March 3, 1998, petitioner filed a petition for reinstatement to the practice of law, confirming that he had complied with the conditions entered by this court on April 19, 1996. The petition was referred to the Disciplinary Administrator for consideration by the Kansas Board for Discipline of Attorneys, pursuant to Supreme Court Rule 219 (1998 Kan. Ct. R. Annot. 256). On August 26,1998, a hearing was had before a panel of the Board.
On November 17, 1998, the panel filed its report, setting out the circumstances leading to petitioner’s suspension, a summary of the evidence presented, and the panel’s findings and recommendations. The panel is convinced that petitioner’s depression is in full remission and that he is fully rehabilitated and capable of practicing law. The panel unanimously recommended that petitioner be reinstated to the practice of law in Kansas. The report being favorable to petitioner, nothing further is required of petitioner and, pursuant to Supreme Court Rule 219(d), the matter is deemed submitted for consideration by this court. The panel further recommended that petitioner’s reinstatement be conditioned upon the following: (1) Petitioner making up all continuing legal education requirements for the period of time his license has been suspended and (2) petitioner obtaining malpractice insurance. The panel also recommended that costs be assessed against petitioner in an amount to be certified by the Disciplinary Administrator. The *237Disciplinary Administrator supports petitioner’s reinstatement to the practice of law.
This court, after carefully considering the record and having considered the recommendations of the hearing panel, finds that petitioner should be reinstated to the practice of law. The court further finds that petitioner be required to comply with Supreme Court Rule 807(b) (1998 Kan. Ct. R. Annot. 515) and that petitioner obtain malpractice insurance providing coverage satisfactory to the Disciplinary Administrator.
It Is Therefore Ordered that Charles E. Hill be and he is hereby reinstated to the practice of law in the state of Kansas, conditioned upon his complying with Supreme Court Rule 807(b) and obtaining malpractice insurance. Upon the petitioner’s filing proof of compliance with the above conditions, the Clerk of the Appellate Courts is directed to enter petitioner’s name upon the roster of attorneys engaged in the practice of law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports and that the costs herein shall be assessed to petitioner.
It Is So Ordered this 11th day of December, 1998.